In re Moses, Johnny Rae; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Washington, 22nd Judicial District Court Div. B, No. 60385; to the Court of Appeal, First Circuit, No. 99 CW 1318
Granted. Judgment of the court of appeal is vacated and set aside. Judgment of the trial court denying the motion for summary judgment is reinstated. There are genuine issues of material fact which preclude summary judgment at this time. Case remanded to the trial court for further proceedings.
MARCUS, , J., not on panel.
VICTORY, J., would deny the writ.
TRAYLOR, J., would deny the writ.
KNOLL, J., would deny the writ.